         Case 1:16-cv-10386-LTS Document 413 Filed 11/20/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                  Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                 Plaintiffs,

        vs.
 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL

                                 Defendants.




                                          JOINT REPORT

       WHEREAS, Defendants filed a motion for leave to serve a subpoena on Alexander Pekar

by alternate means [ECF 393], Plaintiffs’ counsel informed the Court that he is authorized to accept

service on behalf of Mr. Pekar [ECF 405], and the court denied Defendants’ motion as now moot

[ECF 406];

       WHEREAS, the Court held two status conferences on November 10, 2020 and November

12, 2020 and, during these status conferences, the Court established additional interim filing

deadlines and stayed certain discovery;

       WHEREAS, on November 13, 2020, the Court entered an order requiring the parties to

submit a joint status report listing which depositions remain to be taken and by whom (i.e.,

Plaintiffs or Defendants). The Court further ordered that the remaining fact depositions are stayed


                                                                                           9996677v1
           Case 1:16-cv-10386-LTS Document 413 Filed 11/20/20 Page 2 of 5




until the Court resolves whether to require supervision of the depositions and Defendants’

anticipated motion to revoke Attorney Joffe’s pro hac vice status [ECF 401];

         WHEREAS, on November 13, 2020, Plaintiffs submitted their status report concerning the

retention of the Honorable Charles Swartwood to supervise depositions add stated that they agreed

to Judge Swartwood’s supervision [ECF 403];

         WHEREAS, on August 28, 2020, the Court entered an order [ECF 372] requiring the

parties to file a “further status report stating their joint or separate positions on any other dispositive

motions, including partial summary judgment, concerning Plaintiffs’ conspiracy claims, indicating

the nature of such motions and the briefing schedule(s) they propose”;

         THE PARTIES HEREBY submit this joint report listing the depositions that remain to be

taken and dispositive motions:


I.       The Status of the Remaining Depositions
       The remaining depositions will be taken under Judge Swartwood’s supervision, and will
be scheduled subject to his availability.

         A.       Plaintiffs’ Deponents

         The remaining depositions to be taken of Plaintiffs’ deponents are as follows:

        Jade Cheng: to be continued with approximately 12 hours remaining;1
        Caroline Cheng for up to 14 hours;
        Jason Yuyi for up to 14 hours;
        Cathy Yu for up to 14 hours; and
        Alexander Pekar.




1
         The Protocol for Conducting Remote Depositions permits the parties to depose a witness who requests a
foreign language interpreter for up to 14 hours over the course of 2 days. [ECF 377 § 22.] The deposition of Jade
Cheng began on November 10, 2020, but lasted for only approximately 2 hours. The Chengs, Yu and Yuyi have each
requested a foreign language interpreter for their depositions and have agreed that they will similarly be required to
use an interpreter at trial. Mr. Pekar does not require an interpreter. Accordingly, Plaintiffs’ 5 remaining deponents
will require up to 9 additional days of testimony (2 each for the Plaintiffs, and 1 for Pekar).

                                                          2
                                                                                                           9996677v1
           Case 1:16-cv-10386-LTS Document 413 Filed 11/20/20 Page 3 of 5




          B.     Defendants’ Deponents

          The remaining depositions to be taken of Defendants’ deponents are as follows:

         James O’Grady with approximately 6 hours remaining, subject to Defendants’ motion
          seeking sanctions and/or revocation of Attorney Joffe’s pro hac vice admission in response
          to Attorney Joffe’s conduct. In their motion, among the relief Defendants seek is a request
          that the Court relieve Mr. O’Grady from being further deposed;
         Stuart Patterson with approximately 6 hours remaining; and
         30(b)(6) deponent on behalf of HPE/HPI/HPFS India with 10.5 hours remaining.

II.       Dispositive Motions

          A.     Plaintiffs’ Position
         The Court’s Order dated November 13, 2020, required the parties, inter alia, to “submit a
joint status report listing which depositions remain to be taken and by whom (e.g., Plaintiffs or
Defendants).” ECF No. 401. Nothing in the Order required the parties to set out their respective
positions on further motion practice, and Defendants’ counsel surprised the undersigned with
their draft of the joint status report with this Section II, circulated this morning.

        Plaintiffs have not had the opportunity to get detailed input from Quinn Emanuel with
respect to the contemplated motions, because Quinn Emanuel is in the process of getting up to
speed in the case as quickly as possible, and reserve their right to amend their position. In any
event, Plaintiffs contemplate filing cross-motions to the summary judgment motions to be filed
by Defendants as described in Defendants’ Section II.B below.

       Plaintiffs also contemplate making motions to compel defendants to produce key
documents that they had withheld so far, including the native file and metadata of the April 22,
2013 letter they claim to have “actually submitted” to the PSB; the email sent in 2013 to TT
Global with instructions to destroy its transceivers; and the original (color) photographs taken of
the equipment in India in 2012 by Tom Harris.

        In addition, the November 13 Order contemplates Plaintiffs’ making a motion for
sanctions or other relief in connection with Defendants’ counsel’s improper instructions to
Defendants’ witnesses not to answer several critical questions at depositions. Plaintiffs have
since been in contact with JAMS’ case manager for Judge Swartwood (ret.) and are in the
process of arranging for the Judge’s supervision of the remaining depositions. In light of these
developments, Plaintiffs have a good-faith belief and expectation that the Judge’s supervision
will resolve and render moot the issue of the improper instructions going forward. If the Judge’s
supervision does not eliminate the prejudice suffered, however, Plaintiffs intend to seek
appropriate sanctions at that time.



                                                   3
                                                                                            9996677v1
         Case 1:16-cv-10386-LTS Document 413 Filed 11/20/20 Page 4 of 5




       B.      Defendants’ Position
        Pursuant to the Court’s Order (Dkt. No. 372), Defendants state that they anticipate moving
for partial summary judgment on Plaintiffs’ conspiracy-related claims (i.e., Second Amended
Complaint (“SAC”) Counts VII-XIII). Defendants also anticipate moving for summary judgment
with respect to some or all of Plaintiffs’ counterfeiting-related claims (i.e., SAC Counts I-VI), not
on the basis that the equipment in question is authentic and not counterfeit, but based on Plaintiffs’
inability to present evidence with respect to certain elements of those claims.

        Defendants do not believe that they are yet in a position to propose deadlines for the filing
of those motions because the dates for the close of fact and expert discovery will be amended due
to the stay of discovery pending Defendants’ motion concerning Mr. Joffe’s pro hac vice
admission. However, once those deadlines are set, Defendants propose that opposition be due four
weeks after filing of the motion for partial summary judgment and reply be due two weeks
thereafter.

                                          CONCLUSION

       The parties respectfully submit the above Joint Report for the Court’s consideration.

 JOFFE LAW P.C.                                       GIBBONS P.C.
 765 Amsterdam Avenue, 2C                             One Pennsylvania Plaza, 37th Floor
 New York, New York 10025                             New York, New York, 10119
 (917) 929-1964                                       (212) 613-2000

 THE LAW OFFICE OF JOSH MCGUIRE                       CHOATE, HALL & STEWART LLP
 51 Winchester Street, Suite 205                      Two International Place
 Newton, Massachusetts 02461                          Boston, Massachusetts 02110
 (617) 461-6400                                       (617) 248-4000
 Attorneys for Plaintiffs                             Attorneys for Defendants

 By: _Dimitry Joffe____________________               By: Anthony P. Callaghan ______
       Dimitry Joffe                                        Anthony P. Callaghan




                                                  4
                                                                                             9996677v1
         Case 1:16-cv-10386-LTS Document 413 Filed 11/20/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I, Kevin C. Quigley, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using
the CM/ECF system and electronic notice will be sent to registered participants as indicated on the
Notice of Electronic Filing (NEF) on November 20, 2020.


                                             /s/ Kevin C. Quigley
                                             Kevin C. Quigley




                                                5
                                                                                          9996677v1
